UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:7/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofJuly 31, 2012(Unaudited) DWS Gold & Precious Metals Fund Shares Value ($) Common Stocks (a) 84.2% Australia 8.8% Medusa Mining Ltd. Newcrest Mining Ltd. Regis Resources Ltd.* (Cost $19,261,286) Canada 54.9% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. AuRico Gold, Inc.* B2Gold Corp.* Barrick Gold Corp. Colossus Minerals, Inc.* Continental Gold Ltd.* Detour Gold Corp.* Eldorado Gold Corp. Franco-Nevada Corp. Goldcorp, Inc. Guyana Goldfields, Inc.* Kinross Gold Corp. New Gold, Inc.* Osisko Mining Corp.* Pan American Silver Corp. Rubicon Minerals Corp.* Silver Standard Resources, Inc.* Silver Wheaton Corp. Tahoe Resources, Inc.* Teranga Gold Corp. (CDI)* (b) Torex Gold Resources, Inc.* Torex Gold Resources, Inc.* (c) Yamana Gold, Inc. (Cost $199,875,014) Mexico 1.8% Fresnillo PLC (d) (Cost $5,919,068) South Africa 9.6% AngloGold Ashanti Ltd. Harmony Gold Mining Co., Ltd. Impala Platinum Holdings Ltd. (Cost $39,967,183) United Kingdom 3.1% Randgold Resources Ltd.(Cost $11,172,096) United States 6.0% Allied Nevada Gold Corp.* (e) Newmont Mining Corp. (Cost $17,891,158) Total Common Stocks (Cost $294,085,805) Exchange-Traded Funds 11.3% ETFS Palladium Trust* SPDR Gold Trust* Total Exchange-Traded Funds (Cost $33,460,229) Troy Ounces Value ($) Commodities 2.6% Gold Bullion*(Cost $8,596,566) Shares Value ($) Securities Lending Collateral 1.1% Daily Assets Fund Institutional, 0.25% (f) (g) (Cost $3,624,003) Cash Equivalents 2.5% Central Cash Management Fund, 0.14% (f) (Cost $7,970,626) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $347,737,229) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $365,832,383.At July 31, 2012, net unrealized depreciation for all securities based on tax cost was $41,553,273.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $24,234,196 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $65,787,469. (a) Securities are listed in country of domicile. (b) Listed on the Australian Securities Exchange. (c) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities").Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933.The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security.Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell.This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund.The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Torex Gold Resources, Inc. May 2010 (d) Listed on the London Stock Exchange. (e) All or a portion of these securities were on loan.The value of all securities loaned at July 31, 2012 amounted to $3,495,540, which is 1.1% of net assets. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. CDI: Chess Depositary Interest SPDR: Standard & Poor's Depositary Receipt At July 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) Gold 100 oz Futures USD 12/27/2012 8 Platinum Futures USD 10/29/2012 8 Silver Futures USD 9/26/2012 28 Total net unrealized depreciation At July 31, 2012, the DWS Gold & Precious Metals Fund had the following Quality Distribution: Quality Distribution (As a % of Common Stocks) Group breakdown of the Fund's common stocks Group I: Major producing companies 69 % Group II: Medium established producers 8 % Group III: Junior producers with medium cost production 7 % Group IV: Companies with some production on stream or in start-up 4 % Group V: Primarily exploration companies with or without mineral resources 5 % Group VI: Royalty companies 7
